Citation Nr: 0936045	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-22 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
residuals of a fracture of the third, fourth, and fifth 
fingers of the right hand with osteoarthritis. 

2.  Entitlement to special monthly compensation due to aid 
and attendance. 

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1968.    

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in August 2005 and June 
2006 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado, which denied entitlement to 
service connection for peripheral neuropathy and a 
psychiatric disorder; entitlement to increased ratings for a 
lumbar spine disability and a right hand disability; 
entitlement to special monthly compensation based upon aid 
and attendance; and entitlement to a total rating based upon 
individual unemployability due to service-connected 
disabilities.    

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge at the RO in September 2008.  A transcript 
of this hearing is associated with the claims folder. 

In a November 2008 decision, the Board denied entitlement to 
service connection for peripheral neuropathy and a 
psychiatric disorder and entitlement to an increased rating 
for a lumbar spine disability.  The Board remanded the issues 
of entitlement to a higher disability rating for the right 
hand disability; entitlement to special monthly compensation 
based upon aid and attendance; and entitlement to a total 
rating based upon individual unemployability due to service-
connected disabilities for additional development.  




FINDINGS OF FACT

1.  The Veteran is left hand dominant. 

2.  The service-connected residuals of a fracture of the 
third, fourth, and fifth fingers of the right hand with 
osteoarthritis are manifested by subjective complaints of 
stiffness in the fingers and objective evidence of a gap of 
one centimeter between the right small finger and the 
proximal transverse crease of the palm, without objective 
evidence of a gap between the right long finger and the palm, 
limitation of extension of the right long finger more than 30 
degrees, ankylosis of the long, ring and small fingers of the 
right hand, painful motion, or additional limitation of 
motion due to functional impairment, pain, limited endurance, 
weakness, fatigability, or incoordination.  

3.  Service connection is in effect for lumbar spine 
degenerative joint disease and degenerative disc disease 
rated as 40 percent disabling and residuals of a fracture of 
the third, fourth, and fifth fingers of the right hand with 
osteoarthritis rated as zero percent disabling, for a 
combined service-connected rating of 40 percent.  

4.  The Veteran's service-connected disabilities do not 
preclude substantially gainful employment.

5.  The Veteran's service-connected lumbar spine and right 
hand disabilities have not resulted in the inability to dress 
and undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; an inability to feed 
himself through loss of coordination of the upper extremities 
or through extreme weakness; inability to tend to the wants 
of nature; or incapacity, physical or mental, which requires 
care and assistance on a regular basis to protect himself 
from the hazards or dangers incident to his daily 
environment.

6.  The Veteran has not been rendered permanently housebound 
by reason of his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-
connected residuals of a fracture of the third, fourth, and 
fifth fingers of the right hand with osteoarthritis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5229, 5230 (2008).  

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.15, 4.16 (2008). 

3.  The criteria for special monthly compensation based on 
the need for aid and attendance and/or housebound allowance 
are not met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 
3.350, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a compensable disability evaluation for 
residuals of a fracture of the third, fourth, and fifth 
fingers of the right hand with osteoarthritis. 

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.   

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  Hart v. Mansfield, 
21 Vet. App. 505 (2007). 

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.   

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The criteria for rating disabilities of single or multiple 
fingers of the hand indicates that if there is limitation of 
motion of two or more digits, each digit is to be evaluated 
separately and combined utilizing the Combined Ratings Table 
found at 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a (2008), 
Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand, Note (5).

Under the criteria, evaluation of limitation of the index or 
long finger is rated utilizing the rating criteria found at 
Diagnostic Code 5229, which assigns the same ratings for 
either the major or minor hand.  Id.  Under Diagnostic Code 
5229, a non-compensable (zero percent) rating is for 
application when there is a gap of less than one inch between 
the fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, and extension 
is limited by no more than 30 degrees.  A higher, 10 percent, 
rating is for application with a gap of one inch or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or, 
with extension limited by more than 30 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5229.

Diagnostic Code 5230 contemplates limitation of motion of the 
ring or little finger.  38 C.F.R. § 4.71a, Diagnostic Code 
5230.  Under Diagnostic Code 5230, a noncompensable 
evaluation is warranted for any limitation of motion of the 
ring finger. 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of a compensable rating for the service-connected 
residuals of a fracture of the third, fourth, and fifth 
fingers of the right hand with osteoarthritis under 
Diagnostic Codes 5229 and 5230.  

A compensable rating is not available for any limitation of 
motion of the ring and little fingers under Diagnostic Code 
5230.  See 38 C.F.R. § 4.71a, Diagnostic Code 5230. 

The criteria for a compensable rating for limitation of 
motion of the right long finger have not been met.  Under 
Diagnostic Code 5229, a 10 percent rating is warranted when 
there is evidence of a gap of one inch or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or, with 
extension limited by more than 30 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5229.  

The March 2009 VA examination report indicates that the 
Veteran reported having stiffness in his right long finger.  
He did not report pain or swelling.  Physical examination 
revealed no tenderness to palpation.  There was no clicking 
or catching with range of motion.  There is no evidence of a 
gap of more than one inch between the fingertip of the right 
long finger and the proximal transverse crease of the palm.  
The examination showed that the Veteran was able to touch the 
palm with the right fingers except for the right small 
finger.  Range of motion of the right long finger was as 
follows: metaphalangeal motion was zero to 75 degrees; 
proximal interphalangeal motion was zero to 85 degrees; and 
distal interphalangeal motion was zero to 70 degrees.  There 
is no evidence of a limitation of extension of the right long 
finger.  

Note (1), 38 C.F.R. § 4.71a, Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand, provides the range of motion for digits II to V.  For 
the index, long, ring, and little fingers (digits II, III, 
IV, and V), zero degrees of flexion represents the fingers 
fully extended, making a straight line with the rest of the 
hand.  The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal and 
proximal interphalangeal joints flexed to 30 degrees, and the 
thumb (digit I) abducted and rotated so that the thumb pad 
faces the finger pads.  Only joints in these positions are 
considered to be in favorable position.  For digits II 
through V, the metacarpophalangeal joint has a range of zero 
to 90 degrees of flexion, the proximal interphalangeal joint 
has a range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 
80 degrees of flexion.  

The June 2005 VA examination report indicates that the 
Veteran had no limitation of motion of the right hand fingers 
and he had normal thumb opposition with all fingers.  Thus, a 
compensable disability rating is not warranted under 
Diagnostic Code 5229.  

The Board has considered whether a higher rating may be 
assigned on the basis of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, 
supra.  

The Board finds that a compensable rating under 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45 is not warranted.  The medical 
evidence of record shows that the Veteran did not have any 
additional limitation of motion of the right hand fingers or 
functional loss due to pain, painful motion, other than a 20 
degree functional impairment of the right small finger in the 
distal interphalangeal joint on the basis of repetitive use 
due to incoordination.  See the March 2009 VA examination 
report.  However, as noted above, Diagnostic Code 5230 
indicates that any limitation of motion of the small finger 
is noncompensable.  The March 2009 VA examination report 
indicates that any additional limitation of motion due to 
functional impairment of the right long or ring fingers is 
not warranted on the basis of repetitive use due to pain, 
limited endurance, weakness, fatigability, or incoordination 
on the basis of the current findings and measurements.  Grip 
strength was estimated to be equivalent in both hands.  The 
June 2005 VA examination report indicates that the Veteran 
had no pain in the right hand and there was no atrophy of 
hand muscles.  Grip was normal.  Based on the objective 
medical evidence of record, there is no basis for the 
assignment of a compensable rating under 38 C.F.R. §§ 4.40 
and 4.45.  

The Board has considered the other diagnostic codes pertinent 
to rating a hand or finger disability.  There is no evidence 
of ankylosis of the fingers.  Therefore, Diagnostic Codes 
5216 to 5227 are not for application.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216 to 5227.  The Board finds that a 
compensable disability evaluation is not warranted under 
Diagnostic Code 5003, Degenerative arthritis.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings is rated according to limitation of motion for 
the joint or joints involved.  As discussed above, a 
compensable rating based upon limitation of motion of the 
fingers is not warranted under Diagnostic Codes 5229 or 5230.  

In summary, based on the above analysis, the Board finds that 
the Veteran is not entitled to a higher evaluation for 
residuals of a fracture of the third, fourth, and fifth 
fingers of the right hand with osteoarthritis. 

In view of the Court's holding in Hart, supra, the Board has 
considered whether the Veteran is entitled to staged ratings 
for his service-connected right hand and finger disability, 
as the Court indicated can be done in this type of case.  
Based upon the evidence discussed above, the Board finds that 
a staged rating is not warranted.  The medical evidence shows 
that the right hand and finger disability has been 
essentially stable for the entire appeal period.  As 
discussed in detail above, there is no objective evidence to 
support of compensable rating at any time during the appeal 
period.  Thus, consideration in this regard is not needed.

A review of the evidence does not demonstrate that the 
Veteran's residuals of a fracture of the third, fourth, and 
fifth fingers of the right hand with osteoarthritis present 
an exceptional or unusual disability picture, has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  There is no evidence of 
hospitalization for this disability.  Although the Veteran is 
not working in substantially gainful employment, the evidence 
of record shows that the Veteran's unemployability is not due 
to the right hand and finger disability.  The record shows 
that the Veteran had been able to retain substantially 
gainful employment with the post office from 1986 to 2004 
despite the right hand and finger disability.  There is no 
evidence that the service-connected right hand and finger 
disability presents an unusual or exceptional disability 
picture.  The Board finds that the Veteran's symptoms are 
consistent with the criteria in the Rating Schedule.  The 
symptoms are normal manifestations of this disorder and such 
symptoms are contemplated under the rating schedule.  The 
Board finds that the disability picture is not unusual or 
exceptional and does not render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  Thus, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

In summary, for the reasons and bases expressed above, the 
Board concludes that a compensable disability evaluation for 
the residuals of a fracture of the third, fourth, and fifth 
fingers of the right hand with osteoarthritis is not 
warranted.  The preponderance of the evidence is against the 
claim, and the claim is denied.  

II.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.  

Pertinent Law and Regulations

Total disability meriting a 100 percent schedular rating 
exists "when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  
38 C.F.R. §§ 3.340(a)(1), 4.15.  Where the schedular 
disability rating is less than 100 percent, a total rating 
due to individual unemployability may nonetheless be assigned 
if a veteran is rendered unemployable as a result of service-
connected disabilities, provided that certain regulatory 
requirements are satisfied.  See 38 C.F.R. §§ 3.341(a), 
4.16(a).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  For the above 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) Disability of one or both lower 
extremities, including the bilateral factor, if applicable, 
(2) disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  38 C.F.R. § 4.16. 

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  

In Faust v. West, 13 Vet. App. 342 (2000), the United States 
Court of Appeals for Veterans Claims (Court) defined 
"substantially gainful employment" as an occupation that 
provides an annual income that exceeds the poverty threshold 
for one person, irrespective of the number of hours or days 
that the veteran actually works and without regard to the 
veteran's earned annual income...."  Other factors to be 
considered in determining whether a veteran is unemployable 
are his level of education, his employment history, and his 
vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 
221, 223 (1992).  However, advancing age, any impairment 
caused by conditions that are not service connected, and 
prior unemployability status must be disregarded when 
determining whether the veteran currently is unemployable.  
38 C.F.R. § 4.16(a).  

Additionally, where the percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Analysis

Service connection is in effect for lumbar spine degenerative 
joint disease and degenerative disc disease rated as 40 
percent disabling and residuals of a fracture of the third, 
fourth, and fifth fingers of the right hand with 
osteoarthritis rated as zero percent disabling, for a 
combined service-connected rating of 40 percent.  For the 
purposes of 38 C.F.R. § 4.16(a), the Veteran has a combined 
service-connected rating of 40 percent.  Consequently, the 
Veteran's combined rating does not meet the percentage 
requirements of 38 C.F.R. § 4.16(a), for consideration for a 
total unemployability rating on a schedular basis.   

Where the percentage requirements are not met, entitlement to 
the benefits on an extraschedular basis may be considered 
when the Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  
Factors to be considered in determining whether a veteran is 
unemployable are his level of education, his employment 
history, and his vocational attainment.  See Hyder, supra.   

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the Veteran's claim for a total rating 
based on unemployability due to service-connected 
disabilities should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1).   

The evidence of record shows that the Veteran has a high 
school education.  He also had training as a communication 
center specialist.  The Veteran worked as a computer operator 
for the U.S. Post Office from 1986 to April 2004.  He 
reported that he became too disabled to work in 2004.  See 
the July 2006 claim for TDIU.  The Veteran stated that he 
left the post office position because of his back, legs, and 
tremors.  The Veteran indicated that he put in for full 
retirement because it paid more money than the disability 
retirement.  

The medical evidence of record does not establish that the 
Veteran's service-connected disabilities preclude him from 
securing and following a substantially gainful occupation, 
but establishes that the service-connected disabilities does 
not preclude gainful employment.  

The evidence of records shows that the service-connected 
lumbar spine disability in and of itself, does not preclude 
gainful employment.  The evidence of record shows that since 
October 1996, a 40 percent rating has been assigned to the 
lumbar spine disability for severe functional impairment.  
The record further shows that the Veteran was still able to 
work full time for the U.S. Post office as a computer 
operator and/or driver from October 1996 to April 2004, at 
which time the Veteran retired.  The medical evidence of 
record shows that the service-connected lumbar spine 
disability has remained stable and is still rated as 40 
percent disabling.  See the medical records from Dr. R.B. 
dated in February 2004 which note that the Veteran had 
intermittent back symptoms, a May 2004 medical record which 
indicates that the degenerative disc disease was stable, and 
a March 2007 VA treatment record which notes that the 
Veteran's back pain was stable.  

Further, there is medical evidence that the lumbar spine 
disability did not, and does not, interfere with the 
Veteran's employability.  The June 2005 VA examination report 
indicates that the examiner noted that the lumbar spine 
disability did not interfere with the Veteran's regular 
occupation.  A June 2004 occupational and rehabilitation 
follow-up medical consultation report states that the 
evaluator felt that the Veteran was able to work at that time 
with certain restrictions.  The evaluator also noted that the 
Veteran had not returned for the functional capacity 
evaluation.   

The medical evidence shows that the service-connected right 
hand and finger disabilities cause mild to no functional 
impairment.  See the detailed discussion above.  Despite the 
service-connected right hand and finger disabilities, the 
Veteran was able to maintain substantially gainful employment 
with the U.S. Post Office for 18 years.  There is no medical 
evidence that the service-connected right hand and finger 
disabilities preclude the Veteran from obtaining or retaining 
substantially gainful employment.  

The medical evidence that the Veteran submitted in support of 
his claim establishes that he has been and remains 
unemployable due to multiple nonservice-connected 
disabilities, not due to the service-connected lumbar spine 
and right hand and finger disabilities.  In a November 2005 
statement, a VA nurse practitioner opined that the Veteran 
was incapable of working enough hours weekly to sustain 
himself financially without aggravating his mental or 
physical diseases.  In a May 2006 statement, Dr. R.B. stated 
that he had been following the Veteran for many years and 
opined that the Veteran was totally disabled because of a 
multitude of medical issues.  In a June 2004 statement, Dr. 
R.B. stated that the Veteran had a multitude of medical 
problems including bipolar illness, degenerative disc disease 
of the spine, degenerative joint disease of the knees, 
hypertension, history of kidney stones, ulcer disease and 
alcoholism.  Dr. R.B. stated that because of the multitude of 
the above issues and especially with marginal control of the 
bipolar illness and alcoholism, the Veteran was totally 
disabled for any gainful employment.  This medical evidence 
is not sufficient to establish that the service-connected 
lumbar spine disability and the right hand and finger 
disability preclude the Veteran from substantially gainful 
employment.  

The Board finds that the preponderance of the evidence 
establishes that the Veteran is able to work in a gainful 
occupation despite the service-connected lumbar spine and 
right hand and finger disabilities.  The record shows that he 
was able to sustain gainful employment as a computer operator 
for eight years until 2004 when he retired.  During this 
time, the service-connected lumbar spine disability was rated 
as severe and still the Veteran was able to retain gainful 
employment.  The Veteran's service-connected lumbar spine 
disability clearly had an impact on his industrial 
adaptability, as evidenced by the 40 percent rating assigned 
to this disability.  However, the evidence does not support 
the contention that the lumbar spine disability, standing 
alone or in combination with the other service-connected 
disability, causes total unemployability.  The medical 
evidence of record shows that from 1996 to 2004, the service-
connected disabilities did not restrict the Veteran's ability 
to perform the physical acts of employment as a computer 
operator.  When considering the Veteran's level of education 
and previous work experience, the Board finds that the 
service-connected disabilities did not, and still do not, 
preclude the Veteran from all forms of substantially gainful 
employment.  Therefore, the Board concludes that the 
Veteran's claim for TDIU does not warrant referral to the 
Director of the VA Compensation and Pension Service for 
extra-schedular consideration.

In conclusion, for reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the claim of entitlement to TDIU, and the claim is 
denied.  



III.  Special monthly compensation based on the need for aid 
and attendance and/or housebound status

Legal Criteria

Compensation at the aid and attendance rate is payable when 
the veteran, due to service-connected disability, has 
suffered the anatomical loss or loss of use of both feet or 
one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b).

Determinations as to the need for regular aid and attendance 
are factual and must be based upon the actual requirements 
for personal assistance from others.  In making such 
determinations, consideration is given to such conditions as:  
The inability of the claimant to dress or undress himself, or 
to keep himself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without assistance.  The inability of the 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, either physical 
or mental, which requires care or assistance on a regular 
basis to protect a claimant from hazards or dangers incident 
to one's daily environment.  It is not required that all of 
the disabling conditions enumerated be present before a 
favorable rating is made.  The particular personal functions 
that the claimant is unable to perform should be considered 
in connection with his condition as a whole.  It is only 
necessary that the claimant be so helpless as to be in need 
of regular aid and attendance, not that there is a constant 
need.  "Bedridden" constitutes a condition which, through 
its essential character, actually requires that an individual 
remain in bed.  The fact that a claimant has voluntarily 
taken to bed, or that a physician has prescribed bed rest for 
a lesser or greater portion of the day will not suffice.  38 
C.F.R. § 3.352(a).  

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the Court 
held that eligibility for special monthly compensation by 
reason of regular need for aid and attendance requires that 
at least one of the factors set forth in VA regulation is 
met.  In addition, determinations that the claimant is so 
helpless as to be in need of regular aid and attendance will 
not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  See Turco, 9 Vet. App. 222, 224.  
The evidence must show that the claimant is so helpless as to 
need regular and attendance; constant need for aid and 
attendance is not required.  38 C.F.R. § 3.352(a). 

Special monthly compensation based on being housebound

The regulations also provide additional compensation on the 
basis of being housebound where the veteran (1) has, in 
addition to a single, permanent service-connected disability 
rated 100 percent disabling, additional service-connected 
disability or disabilities independently evaluated as 60 
percent or more disabling which are separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities.  A veteran will be considered 
housebound where the evidence shows that, as a direct result 
of his service-connected disability or disabilities, he is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350.  

Analysis

Service connection is in effect for lumbar spine degenerative 
joint disease and degenerative disc disease rated as 40 
percent disabling and residuals of a fracture of the third, 
fourth, and fifth fingers of the right hand with 
osteoarthritis rated as zero percent disabling, for a 
combined service-connected rating of 40 percent.  The 
competent medical evidence establishes that while these 
disabilities cause some functional impairment, these 
disabilities do not cause the Veteran to be unable to dress 
and undress, keep ordinarily clean and presentable, feed 
himself through loss of coordination of the upper extremities 
or through extreme weakness, or tend to the wants of nature.  
These disabilities do not require frequent need of adjustment 
of any special prosthetic or orthopedic appliance or cause 
incapacity, physical or mental, which requires care and 
assistance on a regular basis to protect the Veteran from the 
hazards or dangers incident to his daily environment.  

The Veteran was afforded a VA aid and attendance examination 
in May 2005.  The examiner concluded that the Veteran's 
cognitive impairment, poor judgment, poor balance, and severe 
tremors disabled the Veteran from performing the activities 
of daily living including dressing, meal preparation, self 
feeding, grooming, bathing, walking, mobility and 
medications.  

The examiner attributed the Veteran's need for aid and 
attendance to nonservice-connected disabilities, not to the 
service-connected lumbar spine disability and right 
hand/finger disability.  There is no medical evidence which 
shows that the service-connected disabilities preclude the 
Veteran from performing activities of daily living or caused 
a need for assistance from another.  The medical evidence of 
records shows that the lumbar spine disability causes severe 
impairment with limitation of motion and painful motion.  See 
the June 2005 VA examination report.  The evidence of record 
further shows that the lumbar spine disability has remained 
stable over the years.  See the treatment records from Dr. 
R.B. dated in September 2003 and May 2004 and the VA 
treatment record dated in March 2007.  There is no evidence 
that the lumbar spine disability causes loss of use of an 
extremity or impairs the Veteran's mobility to the extent 
that the Veteran requires aid and assistance from another.  

Regarding the right hand and finger disability, the medical 
evidence shows that this disability causes stiffness in the 
right long, ring and small fingers and causes some mild 
incoordination in the small finger.  The VA examination 
reports dated in 2009 and 2005 show that the Veteran had 
normal grip strength in the right hand.  There is no evidence 
of loss of use of the right upper extremity due to this 
service-connected disability.   

In view of the foregoing, the Board finds that the Veteran 
does not meet or nearly approximate the criteria for special 
monthly compensation based on the need for regular aid and 
attendance due to service-connected disabilities.  

As noted above, the regulations also provide additional 
compensation on the basis of being housebound where the 
veteran (1) has, in addition to a single, permanent service-
connected disability rated 100 percent disabling, additional 
service-connected disability or disabilities independently 
evaluated as 60 percent or more disabling which are separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  A veteran will 
be considered housebound where the evidence shows that, as a 
direct result of his service-connected disability or 
disabilities, he is substantially confined to his dwelling 
and the immediate premises or, if institutionalized, to the 
ward or clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 
C.F.R. § 3.351(d).

In this case, the Veteran has not been rendered permanently 
housebound by reason of his service-connected lumbar spine 
disability or right hand and finger disability.  As discussed 
in detail above, the service-connected lumbar spine 
disability causes some limitation of motion of the spine and 
painful motion and the right hand disability cases some 
stiffness in the long, ring and small fingers and some mild 
incoordination in the small finger.  There is no medical 
evidence that these disabilities cause the Veteran to be 
substantially confined to his dwelling.  The Veteran does not 
have a single, permanent service-connected disability rated 
100 percent disabling.  

In view of the foregoing, the Board finds that the Veteran 
does not meet or nearly approximate the criteria for special 
monthly compensation based on being housebound.

For the reasons stated above, the Board has concluded that 
the preponderance of the evidence is against the Veteran's 
claims.  As the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert, supra.  Consequently, 
the claims are denied.

IV.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided VCAA notice letters to the Veteran in October 
2004, May 2005, September 2005, July 2007, June 2008, and 
January 2009.  The letters notified the Veteran of what 
information and evidence must be submitted to substantiate a 
claim for a higher rating, entitlement to TDIU, and 
entitlement to special monthly compensation based upon aid 
and attendance and/or being housebound.  The letters informed 
the Veteran as what information and evidence must be provided 
by the Veteran and what information and evidence would be 
obtained by VA.  He was also told to inform VA of any 
additional information or evidence that VA should have, and 
was told to submit evidence in support of his claims to the 
RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claims were readjudicated in September 2008 
and August 2009.  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in July 2007, June 2008, 
and January 2009.  The claims were readjudicated in September 
2008 and August 2009.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  

The record establishes that the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claims.  Thus, there is no prejudice to the Veteran in 
the Board's considering this case on its merits.  Therefore, 
the Board finds the duty to notify provisions of the VCAA 
have been fulfilled, and any defective notice is 
nonprejudicial to the Veteran and is harmless error.    

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims, and the duty to assist 
requirements have been satisfied.  Service treatment records 
were obtained.  VA treatment records dated from 2000 to 2008 
were obtained and associated with the claims folder.  Private 
medical records from Dr. R.B. and Dr. G.S. and rehabilitation 
and occupation evaluations were obtained and associated with 
the claims folder.  There is no identified relevant evidence 
that has not been accounted for.  VA examinations were 
performed in May 2005, June 2005 and March 2009 in order to 
obtain medical evidence as to the nature and severity of the 
disabilities and as to whether the service-connected 
disabilities cause the need for aid and attendance.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).





ORDER

Entitlement to a compensable disability evaluation for 
residuals of a fracture of the third, fourth, and fifth 
fingers of the right hand with osteoarthritis is not 
warranted, and the appeal is denied.   

Entitlement to special monthly compensation due to aid and 
attendance and/or housebound status is not warranted and the 
appeal is denied.  

Entitlement to total rating based on unemployability due to 
service-connected disabilities is not warranted, and the 
appeal is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


